DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 7/29/2022, claims 1-5, 8, 12, 13 were amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
In view of the approval of the terminal disclaimer filed by applicant and approved on 7/26/2022, the nonstatutory double patenting rejection of the previous office action is overcome.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Sigiura (US 20110058689 A1) hereinafter Sigiura in view of Cook et al. (US 20120058727 A1) hereinafter Cook.
Regarding claim 1, Sigiura teaches A first playback device (“Communication Apparatus 40” in ¶[0041]) comprising: at least one processor (“The controlling portion 411 (WHICH IS PART OF 40) includes a CPU,” in ¶[0043]); at least one tangible, non-transitory computer-readable medium (“a ROM, and a RAM.” in ¶[0043]) comprising program instructions that are executable by the at least one processor (“The CPU has a function of reading a control program from the ROM into the RAM,” in ¶[0043]) such that the first playback device is configured to: transmit audio content to a playback group comprising at least a second playback device and a third playback device (Fig. 1 shows how 40 is sending “AUDIO DATA” TO 20 AND 30); Sigiura further teaches the device further comprising and after receiving a first volume adjustment message associated with a user input received at the second playback device (“The controlling portion 214 determines whether the set information is changed or not (step S15)” in ¶[0058]) 
Sigiura further teaches the device further comprising (ii) cause an adjustment of playback volume at each playback device in the playback group based on the first volume adjustment message (Steps S15, S16, S24 and S25 in Fig. 7), 
Sigiura does not specifically disclose the first, second and third devices playing in synchrony however, 
Since it is known in the art as evidenced by Cook for a device to further comprise the first, second and third devices playing in synchrony in (“The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.  Therefore, audio buffers in SNK-1 and SNK-2 fill at the same rate.  However, SRC 101, SNK-1 and SNK-2 may have different audio frequency references, which may affect the rate at which the audio buffers are emptied.  Therefore, SNK-1 and SNK-2 may lock their frequency references to SRC 101 so they play the data back at the same rate.” in ¶[0036]),
Sigiura as modified by Cook does not specifically disclose the device further comprising (i) adjust a playback volume at the first playback device based on the first volume adjustment message.
The following is the reason for allowance of claim 1:
Sigiura alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises adjust a playback volume at the first playback device based on the first volume adjustment message,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the Tangible, non-transitory computer-readable media comprising program instructions that, when executed by one or more processors, cause a first device to perform at least the same functions and comprising at least the same elements comprised in the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-20, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654